NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 2, 2018
                                 Decided July 9, 2019

                                          Before

                        DIANE P. WOOD, Chief Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge

No. 18-1334

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.
       v.
                                                 No. 16-cr-00099-JMS-DML
HECTOR MEADOWS,
    Defendant-Appellant.                         Jane E. Magnus-Stinson,
                                                 Chief Judge.

                                        ORDER

       As a result of two Florida convictions from 1995 for attempted sexual battery,
Hector Meadows had to register as a sex offender under the Sex Offender Registration
and Notification Act, 34 U.S.C. § 20913. It is a federal crime for anyone under a
registration obligation to travel interstate and fail to register or update a registration.
18 U.S.C. § 2250(a). Meadows moved to Indiana in 2015, failed to register, and was
charged with violating this law. After the district court denied his motion to dismiss the
indictment (in which he argued that the law did not apply to him), Meadows pleaded
guilty and waived his right to appeal all issues except the denial of his motion to
dismiss. The district court later denied Meadows’s oral motion to withdraw his guilty
plea and his motion for new counsel. Meadows has appealed, but his appointed
No. 18-1334                                                                         Page 2

appellate counsel argues that the appeal is frivolous and moves to withdraw. See Anders
v. California, 386 U.S. 738 (1967). Meadows opposes counsel’s motion. See CIR. R. 51(b).
       We deferred decision in this case while the Supreme Court considered Gundy
v. United States, 17–6086, which presented the question whether the Act violates the
nondelegation doctrine. The Court’s decision, issued on June 20, holds that the Act,
which directs the Attorney General to oversee the application of registration obligations
to pre-Act offenders, does not violate the doctrine. This eliminates any appellate
contention related to the nondelegation doctrine. We thus limit the remainder of our
review to the subjects that counsel has discussed and the issues that Meadows believes
have merit. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).
        Although counsel asserts that she “has consulted with Mr. Meadows regarding
his intention on the appeal of this case,” she has not said whether Meadows wants his
guilty plea (and thus appeal waiver) set aside on appeal. She should have.
See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox,
287 F.3d 667, 670–71 (7th Cir. 2002). But the omission is harmless because the transcript
of the plea colloquy shows that the district judge complied with the requirements of
Federal Rule of Criminal Procedure 11, rendering pointless a challenge to the guilty
plea and appeal waiver. See Konczak, 683 F.3d at 349; United States v. Blalock, 321 F.3d
686, 688 (7th Cir. 2003). The judge properly informed Meadows of the nature of the
charge, the statutory maximum penalties, the trial rights that he was giving up, the role
of the sentencing guidelines, and the consequences of his appeal waiver. FED. R. CRIM. P.
11(b)(1). She also properly determined that the plea was voluntary, FED. R. CRIM. P.
11(b)(2), and that it had a factual basis, FED. R. CRIM. P. 11(b)(3).
        The sole issue preserved by the plea agreement is whether the district court erred
when it denied Meadows’s motion to dismiss the indictment. Counsel considers two
arguments. First, she asks whether Meadows was relieved of his federal registration
obligation if he was not required to register under Indiana law. She observes that the
Indiana Supreme Court has ruled that Indiana’s registration requirement does not
apply retroactively and therefore might not apply to Meadows. But counsel rightly
concludes that an appellate challenge to his indictment on this ground would be
frivolous. The federal law on which his indictment is based “imposes a federal
obligation on all sex offenders to register in each jurisdiction where he resides, works,
and goes to school.” United States v. Leach, 639 F.3d 769, 771 (7th Cir. 2011), abrogated on
other grounds by Nichols v. United States, 136 S. Ct. 1113 (2016). Under the Supremacy
Clause, U.S. CONST. art. VI, cl. 2, Indiana’s registration requirements, even if less
stringent than the federal counterpart, cannot relieve Meadows of his federal obligation.
No. 18-1334                                                                          Page 3

See Leach, 639 F.3d at 772. Indiana courts have themselves recognized that federal law
may require registration even if Indiana law does not. See, e.g., Andrews v. State,
978 N.E.2d 494, 502–03 (Ind. App. 2012). It would be frivolous to argue that limits on
Indiana’s registration requirements limit federal registration obligations.
       Second, counsel considers and rejects the argument that the federal registration
obligation is unconstitutional retroactive punishment. See Ex Post Facto Clause, U.S.
CONST. art. I, § 9, cl. 3. The obligation to register is a civil burden, not additional
punishment for the underlying sex offense, Leach, 639 F.3d at 773 (citing Smith v. Doe,
538 U.S. 84 (2003)). And a violation of the registration obligation is a new criminal
offense, 18 U.S.C. § 2250(a), not a retroactive one, Leach, 639 F.3d at 772–73, because the
criminal statute targets only an offender’s current conduct—his failure to register.
Meadows failed to register in 2015, long after the registration requirement became law.
Thus a constitutional challenge based on retroactivity would be frivolous.
        We conclude by addressing Meadows’s Rule 51(b) response, in which he raises
three arguments. He first argues that his 1995 convictions were not sufficient to trigger
an obligation to register under the Act. But Meadows pleaded guilty, conceding in his
plea agreement each element of the crime of failing to register, and waived his right to
appeal this question. Second, he argues that he attempted to register in Indiana (but
was presumably turned away). Meadows does not point to evidence of this in the
record, but even if he did, it would be evidence only of a defense to the crime charged,
and by pleading guilty Meadows waived that defense. Finally, Meadows complains
about his representation before the district court. But claims of ineffective assistance of
counsel are best heard on collateral review. Massaro v. United States, 538 U.S. 500, 504–05
(2003).
       We GRANT counsel’s motion to withdraw and DISMISS the appeal.